TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 11, 2015



                                      NO. 03-13-00101-CV


                                 Rent-A-Center, Inc., Appellant

                                                 v.

Glenn Hegar, in his capacity as Comptroller of Public Accounts of the State of Texas; and
    Ken Paxton, in his capacity as Attorney General of the State of Texas, Appellees




           APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on January 17, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for a determination of the amount of refund to which appellant is entitled.

Appellees shall pay all costs relating to this appeal, both in this Court and the court below.